Citation Nr: 0911479	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-12 545	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hypertension.

2.  Entitlement to an initial compensable evaluation for 
residuals of a scar, status-post left foot bunionectomy, 
claimed as residuals of a scar on the left toe.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1983 to 
December 1993, and service in the Army Reserves from October 
1995 to January 2006.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2006 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a video-conference hearing in 
connection with these claims.  The hearing was scheduled for 
March 2009, but the Veteran submitted a written statement to 
VA that same month in which he cancelled his request for a 
hearing.  Thus, the Veteran's request for a hearing is 
withdrawn. 38 C.F.R. § 20.704(d) (2008). 


FINDING OF FACT

On March 6, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
in writing requesting withdrawal of his appeal of the issues 
of entitlement to an initial compensable evaluation for 
hypertension and entitlement to an initial compensable 
evaluation for residuals of a scar on the left toe.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the Veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2008).  

The Veteran submitted a written statement to the Board dated 
March 6, 2009, prior to the promulgation of a decision in the 
appeal, requesting withdrawal of his appeal of the issues of 
entitlement to an initial compensable evaluation for 
hypertension and entitlement to an initial compensable 
evaluation for residuals of a scar on the left toe.  

The Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an initial compensable 
evaluation for hypertension is dismissed.

The appeal of entitlement to an initial compensable 
evaluation for residuals of a scar, status-post left foot 
bunionectomy, claimed as residuals of a scar on the left toe, 
is dismissed.


		
S.S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


